Citation Nr: 1001585	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1956.  

This appeal arises from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently has hearing loss in the right ear 
by VA standards.  

2.  The competent medical evidence of record attributes the 
current right ear hearing loss to post service endolymphatic 
hydrops or Meniere's disease.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran filed his claim for service connection in 
December 2007.  A letter was sent to the Veteran in January 
2008 which explained what was needed from the Veteran, how VA 
could help, what the evidence must show, and how VA 
determined disability ratings and effective dates.  

The Veteran submitted his private medical records.  He was 
afforded a VA hearing evaluation and a medical opinion was 
obtained.  He submitted a medical opinion.  The Veteran has 
not identified any additional evidence.  He and his spouse 
appeared and gave testimony at a hearing before the 
undersigned Veterans Law Judge in September 2009.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Service Connection 

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Factual Background and Analysis.  At service entrance in June 
1954 the Veteran's hearing in the right ear was measured as 
15/15 for the whispered voice.  Service treatment records 
show no right ear complaints, although one record reflected a 
left ear problem (a small furuncle on the outer left ear).  
In the April 1956 service separation examination report, 
hearing acuity was not reported.  

There is no record of diagnosis of a hearing loss in the 
right ear during the initial post service year.  In this 
regard, it is observed that the Veteran had been in contact 
with VA soon after service as he was awarded education 
benefits in 1956 or 1957, and there is a dental rating sheet 
from 1957.  There is no indication the Veteran had any right 
ear complaints at that time.  

The Veteran has testified and submitted written statements 
indicating he served with an Armored Infantry Division in 
Germany.  That is consistent with the information reflected 
on his DD Form 214.  As a result he contends he was exposed 
to extensive loud artillery fire in service.  He also 
reported first noticing ringing in his ears in service after 
heavy artillery or mortar fire.  

There is no question the Veteran currently has a hearing loss 
in the right ear by VA standards.  38 C.F.R. § 3.385 (2009).  
The January 2008 VA audiological evaluation includes 
diagnosis of an asymmetrical sensorineural hearing loss.  The 
audiological testing found thresholds in the right ear 
greater than 50 decibels at each of the thresholds.  

The question in this instance is whether the currently 
diagnosed right ear hearing loss is related to noise exposure 
in service.  While the Veteran is certainly competent to 
report his difficulty hearing, a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also 38 C.F.R. § 3.159 (2009).  

The claims folder includes opinions which address the 
etiology of the current right ear hearing loss from a VA 
audiologist and the Professor and Chair of the Department of 
Otorhinolarygology at the Mayo Clinic in Rochester.  

The VA audiologist stated the current right ear hearing loss 
was a result of Meniere's disease and subsequent surgery on 
the right ear.  

The April 2008 opinion from the physician at the Mayo Clinic 
also states the Veteran developed some fluctuation of hearing 
loss in his right ear consistent with endolymphatic hydrops 
or Meniere's disease.  The most recent audiogram showed 
severe loss in the right ear which developed in the years 
1990 and after.  

The physician from Mayo did not state the right ear hearing 
loss was related to noise exposure, either in whole or in 
part.  He carefully phrased the following sentence.  "I 
would state that the hearing loss at least until 1983 appears 
to be quite similar with both ears having a mild high-tone 
loss at that time and a very mild low-tone loss as well."  

The Veteran's representative in August 2008 advanced the 
contention the Veteran's noise exposure in service had 
aggravated his hearing loss.  There is nothing in the claims 
folder which indicates the noise exposure in service 
increased the severity of the hearing loss after the Veteran 
developed Meniere's.  

There is no evidence of record from a competent medical 
professional indicating noise exposure in service caused the 
current right ear hearing loss either in whole or in part.  
The statement that the hearing acuity in both ears was 
similar in 1983, does not provide such evidence.  It is only 
after 1983 that the Veteran developed a hearing loss by VA 
standards.  The Veteran and his representative are merely 
speculating that "but for" his Meniere's disease the 
Veteran would have a hearing loss in the right ear by VA 
standards.  The carefully considered letter from the Mayo 
physician stops short of such an assertion.  The letter based 
on a review of the clinical record clearly states that severe 
loss in the right ear is first shown in the years 1990 and 
after.  That is after his Meniere's disease.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).   

In the absence of medical evidence of a nexus between the in-
service noise exposure and the current right ear hearing 
loss, service connection is not warranted.  


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


